Brown, J.,
dissents and votes to affirm the order, with a memorandum, in which Boyers, J., concurs. I respectfully disagree with the majority’s conclusion that the People have sustained their burden of proving the volitional competency of the defendant to waive her Miranda rights. The People had the heavy burden at the Huntley hearing of proving the admissibility of the defendant’s statement beyond a reasonable doubt (People v Huntley, 15 NY2d 72; People v Yarter, 41 NY2d 830) and were required to establish that the defendant knowingly and intelligently waived her rights before any statement made by her could be received in evidence (Miranda v Arizona, 384 US 436). For the purpose of determining whether the People met their burden, the rule is that “aside from a case where descent to physical brutality may make it obvious that a confession is ‘inherently coerced’ * * * the involuntariness of an inculpatory statement may usually best be uncovered by looking at the ‘totality of the circumstances’ under which it came about” (People v Anderson, 42 NY2d 35, 38). In my opinion, the People failed to sustain their burden. Although there is sufficient testimony to conclude that defendant’s statements were reliable (see People v Schompert, 19 NY2d 300, cert den 389 US 874), it is my view that defendant’s capacity for self-determination was critically impaired as a result of mental and physical factors so that she was unable to knowingly and intelligently waive her Miranda rights. This finding is warranted based upon the “totality of the circumstances” present here, including the defendant’s history of mental illness, the bizarre nature of her crime, the inability of Dr. Dorval to state whether the defendant had recovered by the time of her questioning from shock caused by the loss of more than one third of *1026her blood and the testimony of Dr. Komareth that defendant was in shock when he spoke with her shortly after she was questioned. Dr. Komareth’s testimony is particularly enlightening. He stated that on October 2, 1979, at 2:00 p.m., he saw the defendant at the hospital in the emergency room. He described her condition as follows: “[S]he was lying down on a stretcher. She had an IV needle in her arm. She was very pale. She was in the — in her hospital clothes. When I asked her what happened, she said, T don’t want to talk to you’. Her face registered no emotions and this is — flat affect, very withdrawn.” He described this “flat” affect in the following language: “Yes, it’s used by psychiatrists. Affect means when you throw a ball against the wall, there is a response. The same way when a question is put to a patient there is a response in the face, in the body and in the speech. In a schizophrenic state, often, the response is partial or absent and this is called flat affect. That is, the response is not like an ordinary person. There is no real vitality behind her response, no bounds to it.” Dr. Komareth concluded that from a clinical standpoint the defendant was “in a kind of physical and psychotic, mental shock” as a result of which she could not have understood questions from a conceptual standpoint. Thus, the doctor concluded that the defendant could not have understood the Miranda questions “[bjecause she was in a state of withdrawal and such a state of psychotic shock and her affect and her response were so markedly removed from reality that she may respond by words but she certainly could not have understood the meaning or the nature of the whole thing”. Under all of the circumstances here present, I would affirm Criminal Term’s order suppressing the statements made by the defendant.